DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00335-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JAMES ANDREWS, INDIVIDUALLY,
AND ON BEHALF OF THE §
	APPEAL FROM THE 392ND
HEIRS AND BENEFICIARIES OF 
CLYDE L. ANDREWS AND 
BOBBY ANDREWS,
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF


WINDSOR HEALTH CARE II, CORP. 
(as to CHANDLER NURSING HOME)§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellants have filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In their motion, Appellants represent that the parties
have reached an agreement disposing of all issues presented for appeal.  Because Appellants have
met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is
dismissed.	
Opinion delivered December 23, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)